Simons, J.
(concurring). I concur in the result because I
agree with the majority that the city Personnel Director has implied authority to maintain this action and therefore comes within the rule stated in Matter of Flacke v Freshwater Wetlands Appeals Bd. (53 NY2d 537, 540). In my judgment, however, the rules of standing set forth in Matter of Dairylea Coop. v Walkley (38 NY2d 6) are inapplicable to intra-governmental disputes (Matter of Pooler v Public Serv. Comm., 58 AD2d 940, affd 43 NY2d 750). Insofar as Matter of Bradford Cent. School Dist. v Ambach (56 NY2d 158) holds otherwise, that case involved a dispute between a local school board and a State agency, not two units within the same department of local government.